Cujua per
Nott, J.
The Court concur in opinion with the Judge below.
I will avail myself of this opportunity to correct an expression whieh I made use of in the case of Marshall & Giles—2 Const. R. Tread. Ed. 637—that a distress will not be allowed except where “rent is> reserved eo nomine.” It is not necessary that it should be reserved by the name of rent. — It is suffi-tient if it shall appear to be for the use and occupation of lands or houses, though not denominated rent. The mot ion is therefore refused'.

Judgment-affirmed..